DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
Applicant’s election of cromolyn sodium and neuroinflammation in the reply filed on November 10, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7, and 10-15 are indicated by Applicant as encompassing the elected species.

Status of the Claims
	Claims 6-31 are pending.  Claims 6, 7, and 10-15 are examined.  Claims 8, 9, and 16-31 are withdrawn.

All references cited below are of record and cited in the Information Disclosure Statement (IDS) filed by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 6, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Averbeck et al., (U.S. Pat. No. 5,567,720), as evidenced by Intal approval package summary for "Intal" December 12, 1997, as evidenced by Akiyama et al., “Inflammation and Alzheimer’s disease,” Neurobiol Aging, 2000; 21(3):383-421, in view of Reverchon et al., “Production of Cromolyn Sodium Microparticles for Aerosol Delivery by Supercritical Assisted Atomization,” AAPS PharmSciTech 2007; 8(4) Article 114, published December 21, 2007, in view of Guchardi et al., “Influence of fine lactose and magnesium stearate on low dose dry powder inhaler formulations,” International Journal of Pharmaceutics 348 (2008) 10-17, and in view of Gilani et al., “INFLUENCE OF FORMULATION VARIABLES AND INHALATION DEVICE ON THE DEPOSITION PROFILES OF CROMOLYN SODIUM DRY POWDER AEROSOLS,” DARU Volume 12, No. 3, 2004.
Averbeck teaches compositions that impede the formation of amyloid fibrils associated with Alzheimer’s disease.  Averbeck teaches a method of treating beta amyloid diseases by administering a class of compounds that has the ability to inhibit the formation of amyloid fibrils (col. 2, lines 45-50).  Such compositions comprise in-tissue concentrations of less than 10-5 M (abstract).  One of the amyloid formation inhibitors includes Cromolyn Sodium.  Further, about 10% entered the lungs when the compound is administered as a powder, from an inhaler.  A specific form is referred to by Averbeck is “Intal.”  As evidenced by the “Approval Package Summary,” Intal is an inhalational form of Cromolyn Sodium that contains 20 mg CS per ampule.  Averbeck concludes: “But only three compound, pyrimethamine, cromolyn sodium and erythromycin, were found to inhibit amyloid formation in vivo at in-tissue levels in the range of 
Akiyama explains that inflammation clearly occurs in the pathology of the Alzheimer’s disease brain.  Further, amyloid β peptide deposits provide stimuli for inflammation.  Animal models and clinical studies strongly suggest AD inflammation significantly contributes to AD pathogenesis. See abstract.  Activated microglia cluster at sites of aggregated Aβ deposition.  Once activated, microglia produce various inflammatory mediators and Aβ stimulate microglia production of IL-1, IL-6, TNF-α and other inflammatory molecules. See p23, last par.
	Reverchon teaches cromolyn sodium for use in inhalers and for aerosol delivery.  Further, micronized powders can be obtained using several techniques to obtain particles in the range of 1-5 µm and in some cases have been proposed for 1-3 µm diameter.  Overall, micronization of cromolyn sodium through supercritical assisted atomization produces a stable product that is suitable for aerosol delivery.
Averbeck and Reverchon do not teach lactose monohydrate.
fine lactose and MgSt improved the aerodynamic performance of the drug, as determined by resulting fine particle fraction, by 3% (for each 1% of added fine lactose) and 10%, respectively.  Stability tests indicated that added MgSt was the most relevant of the studied parameter to achieve a stable aerodynamic performance.  Its ability to protect the moisture uptake into the system was considered as rational for this effect." Abstract.  Dry powder inhalers commonly comprise lactose monohydrate (p10, par. 2nd).  Guchardi formulated them with both lactose monohydrate and magnesium stearate.  Additionally, the stabilizing feature of MgSt allowed for the agent to be delivered to the deeper lung and was the best formulation to prevent moisture uptake.
	Gilani teaches that generally dry powder inhalers typically consist of an excipient carrier and they investigate the use of commercial lactose monohydrate with cromolyn sodium to see the effect of particle sizes (abstract).  One reason that lactose monohydrate is used in dry powder inhalers is that it is a non-hygroscopic compound (p125, 1st full par).  
	 It would have been prima facie obvious to a person having ordinary skill in the art to combine the teachings of Averbeck, Reverchon, Guchardi, and Gilani.  One would be motivated to do so because Averbeck teaches cromolyn sodium to penetrate the blood brain barrier and preventing beta-amyloid formation in treating a subject with AD.  Lactose monohydrate is taught as most typical excipient for enhancing efficacy and stability of CS.  LS is used because it is non-hygroscopic and will not take up moisture.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Even further, the use of 
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	Non-provisional
A.  Claims 6, 7, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,925,282, as evidenced by Akiyama as set forth above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘282 patent include the same agents in the same forms with lactose monohydrate to treat AD.  However, as it clear from Akiyama, neuroinflammation is involved in the pathology of AD and amyloid plaque formation is a stimulus for inflammation in AD.  Thus, the subject population is substantially, if not entirely, overlapping.
B.  Claims 6, 7, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,188,757, as evidenced by Akiyama and in view of Guchardi et al., “Influence of fine lactose and magnesium stearate on low dose dry powder inhaler formulations,” International Journal of Pharmaceutics 348 (2008) 10-17, and in view of Gilani et al., “INFLUENCE OF FORMULATION VARIABLES AND INHALATION DEVICE ON THE DEPOSITION PROFILES OF CROMOLYN SODIUM DRY POWDER AEROSOLS,” DARU Volume 12, No. 3, 2004.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘757 application include the same agents in the same forms with lactose monohydrate to treat AD.  However, as it clear from Akiyama, neuroinflammation is involved in the pathology of AD and amyloid plaque formation is a stimulus for inflammation in AD.  Thus, the subject population is substantially, if not entirely, overlapping.
C.  Claims 6, 7, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,251,961, as evidenced by Akiyama and in view of Guchardi et al., “Influence of fine lactose and magnesium stearate on low dose dry powder inhaler formulations,” International Journal of Pharmaceutics 348 (2008) 10-17, and in view of Gilani et al., “INFLUENCE OF FORMULATION VARIABLES AND INHALATION DEVICE ON THE DEPOSITION PROFILES OF CROMOLYN SODIUM DRY POWDER AEROSOLS,” DARU Volume 12, No. 3, 2004.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘961 application include the same agents in the same forms with lactose monohydrate to treat AD.  However, as it clear from Akiyama, neuroinflammation is involved in the pathology of AD and amyloid plaque formation is a stimulus for inflammation in AD.  Thus, the subject population is substantially, if not entirely, overlapping.
D.  Claims 6, 7, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,245,331, as evidenced by Akiyama as set forth above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘331 application include the same agents in the same forms with lactose monohydrate to treat AD.  However, as it clear from Akiyama, neuroinflammation is involved in the pathology of AD and amyloid plaque formation is a stimulus for inflammation in AD.  Thus, the subject population is substantially, if not entirely, overlapping.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.